Citation Nr: 1014602	
Decision Date: 04/16/10    Archive Date: 04/29/10	

DOCKET NO.  09-26 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic genitourinary disorder, claimed as chronic 
prostatitis and/or epididymitis. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic left shoulder disability, claimed as the residual of 
left shoulder injury. 

3.  Entitlement to service connection for chronic 
interstitial cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had periods of active duty and/or active duty for 
training from March 17 to August 26, 1969; August 10, 1981 to 
January 16, 1982; May 6 to December 13, 1991; September 1, 
1992, to October 19, 1993; November 1, 1993 to November 30, 
1995; April 22, 1996 to April 30, 1999; April 23 to 
September 29, 2001; February 15, 2002 to April 15, 2003; 
August 31, 2003 to April 20, 2004; May 15, 2005 to April 27, 
2006; December 18, 2006 to August 31, 2007; October 28, 2007 
to January 27, 2008; June 23 to November 16, 2008; and 
December 1, 2008 to September 25, 2009.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

In a rating decision of October 2004, the RO denied 
entitlement to service connection for a left shoulder 
disability, as well as for chronic prostatitis.  Moreover, in 
a subsequent rating decision of February 2007, the RO 
continued its denial of service connection for prostatitis 
with accompanying epididymitis.  The Veteran voiced no 
disagreement with either of those decisions, both of which 
have now become final.  Since the time of the aforementioned 
decisions, the Veteran has submitted additional evidence in 
an attempt to reopen his claims.  The RO found such evidence 
neither new nor material, and the current appeal ensued.  

The appeal as to the issue of service connection for chronic 
interstitial cystitis is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In a rating decision of October 2004, the RO denied 
entitlement to service connection for chronic prostatitis and 
a left shoulder disability.  

2.  In a rating decision of February 2007, the RO once again 
denied entitlement to service connection for 
prostatitis/epididymitis.

3.  Evidence submitted since the time of the October 2004 and 
February 2007 rating decisions denying entitlement to service 
connection for a chronic left shoulder disability and 
prostatitis/epididymitis is neither cumulative nor redundant, 
and of sufficient significance that it raises a reasonable 
possibility of substantiating the Veteran's current claims.  

4.  A chronic genitourinary disability, to include 
prostatitis and/or epididymitis, as likely as not had its 
origin during a period or periods of active duty or active 
duty for training.  

5.  A chronic left shoulder disability as likely as not had 
its origin during a period or periods of active duty or 
active duty for training.


CONCLUSIONS OF LAW

1.  The decisions of the RO in October 2004 and February 2007 
denying the Veteran's claims for service connection for a 
chronic left shoulder disability and prostatitis and/or 
epididymitis are final.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).  

2.  Evidence received since the RO denied entitlement to 
service connection for a left shoulder disability and 
prostatitis/epididymitis in October 2004 and February 2007 is 
both new and material, and sufficient to reopen the Veteran's 
claims.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).

3.  A chronic genitourinary disability, to include 
prostatitis/epididymitis, was incurred in active military 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  

4.  A chronic left shoulder disability was incurred in active 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, including those raised during the 
course of an October 2009 hearing before the undersigned 
Veterans Law Judge, as well as service treatment and 
administrative records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks to reopen his claims for 
service connection for a chronic left shoulder disability and 
prostatitis/epididymitis.  In pertinent part, it is contended 
that both of those disabilities had their origin during the 
Veteran's period or periods of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009).  Service connection may also 
be established for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002 & Supp. 2009).  Finally, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.1103 (2009). Where a claim for entitlement to 
service connection has been previously denied, and that 
decision becomes final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin 
of the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

As regards the Veteran's claims for service connection, the 
Board notes that, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal 
Circuit held that the "factual basis" of a claim for service 
connection is the Veteran's disease or injury, rather than 
the symptoms of that disease or injury.  Moreover, a properly 
diagnosed disease or injury cannot be considered the same 
factual basis as a distinctly diagnosed disease or injury.  
As a consequence, for purposes of 38 U.S.C.A. § 7104(b), 
claims which are based upon distinctly and properly diagnosed 
diseases or injuries must be considered separate and distinct 
claims.  This is to say that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently, because they rest on 
different factual bases.  

In the case at hand, at the time of the prior October 2004 
and February 2007 rating decisions, the RO denied entitlement 
to service connection for a left shoulder disability, as well 
as for prostatitis/epididymitis.  Moreover, the Veteran's 
current claims and accompanying evidence reflect those very 
same disabilities.  Inasmuch as the Veteran's current claims 
are based on the very same diagnoses as his previous claims, 
they must be considered on a "new and material" basis.  See 
Boggs, supra.  

In the present case, at the time of the aforementioned 
October 2004 rating decision, it was noted that service 
treatment records showed undated treatment for urinary 
retention, which was thought to be a reaction to antibiotics.  
Consultation with a Honduran urologist reported 
"prostatitis v. corprostate," while followup treatment on 
May 17, 2002 indicated "rule out epididymitis v. 
prostatitis."  Further noted was that treatment on May 22, 
2002 reported right testicle epididymitis.  According to the 
RO, there was no evidence of record of a cystoscopic 
examination.  While treatment on March 17, 2003 reported a 
history of prostatitis/epididymitis, with followup by a 
urologist recommended, there was no evidence that the Veteran 
had, in fact, reported for this consultation.  Moreover, 
inasmuch as no additional treatment was found, it was felt 
that the Veteran's condition had resolved.  Significantly, in 
a Report of Medical Assessment dated on April 19, 2004, the 
Veteran's history was reported, and a test for prostate 
specific antigen (PSA) was normal.  Moreover, on subsequent 
VA examination in July 2004, the Veteran's penis and 
testicles were within normal limits.  A rectal examination 
was similarly normal, and the Veteran's PSA test was 
3.6 nanograms/millimeter, which was within the normal range.  
Based on such evidence, the RO concluded that, while the 
Veteran's record reflected treatment during service for 
epididymitis and prostatitis, no permanent residual or 
chronic disability was shown by service medical records or VA 
examination.  Under the circumstances, service connection for 
prostatitis was denied.  

In that same rating decision, the RO noted that, on the 
Veteran's application for benefits received in July 2003, he 
had complained of pain and a lack of strength, as well as a 
lack of mobility in his shoulders and arms.  Service 
treatment records reportedly showed a single complaint of 
left shoulder tendinitis on April 22, 2003, which incident 
appeared to have resolved, inasmuch as no additional 
treatment was shown.  On VA examination in July 2004, the 
Veteran's upper extremity motor and sensory functions were 
normal, as was his hand strength.  The Veteran's left humerus 
was within normal limits, and there was no evidence of any 
heat, redness, swelling, or effusion of either shoulder.  
Range of motion of the Veteran's left shoulder was normal, 
with flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 
90 degrees.  Significantly, the Veteran's range of motion was 
affected by pain only at the extremes of range of motion, and 
was associated with the Veteran's neck condition.  At the 
time of examination, radiographic studies of the Veteran's 
left shoulder were within normal limits.  In the opinion of 
the examiner, the Veteran's shoulder condition was the 
residual of a cervical neck condition, and not a separate 
condition in and of itself.  Based on such evidence, the RO 
concluded that, while the Veteran's record reflected a single 
treatment during service for left shoulder tendinitis, there 
was no evidence of permanent residual or chronic disability 
either in service treatment records or on VA examination.  
Moreover, in the opinion of the VA examiner, the Veteran 
suffered from no separate shoulder condition.  Under the 
circumstances, service connection for a left shoulder 
disorder as a separate compensable disability was denied.

At the time of the aforementioned February 2007 rating 
decision, the RO continued its denial of service connection 
for prostatitis/epididymitis.  Noted at the time was that 
service connection had previously been denied for prostatitis 
and/or a prostate/epididymal infection.  Further noted was 
that current service treatment records were not available, 
inasmuch as the Veteran had reentered on active duty.  
Consequently, without evidence of a disability related to 
service and evidence showing onset of the disability in 
service, service connection was not in order.  

Both the October 2004 and February 2007 rating decisions were 
adequately supported by and consistent with the evidence then 
of record, and have been become final.  However, evidence 
submitted since the time of those decisions is both "new" and 
"material" as to the issues of service connection for a 
chronic left shoulder disability and 
prostatitis/epididymitis.  More specifically, since the time 
of the October 2004 and February 2007 rating decisions, the 
Veteran has received diagnoses of and treatment for a number 
of genitourinary pathologies, including prostatitis and 
epididymitis.  Moreover, the Veteran has received treatment 
for left shoulder tendinitis, as well as treatment, including 
surgery, for a rotator cuff tear in his left shoulder.  Such 
evidence, at a minimum, provides a "more complete picture of 
the circumstances surrounding the origin of the Veteran's 
injuries or disabilities," and, accordingly, is sufficient to 
reopen the Veteran's previously-denied claims.  

Having determined that the Veteran's claims for service 
connection for a chronic left shoulder disability and 
prostatitis/epididymitis have been reopened, the Board must 
now turn to a de novo review of the entire pertinent evidence 
of record.  

In that regard, as regards the Veteran's claimed 
genitourinary disability, including prostatitis and/or 
epididymitis, the Board notes that, during the period from 
May to September 2001, which is to say, during a period of 
active duty for training, the Veteran received treatment for 
what was eventually determined to be hematuria of 
undetermined etiology.  

In correspondence of mid-February 2002, a private physician 
wrote that the Veteran had a 14-day history of acute 
retention of urine following treatment with antibiotics.  The 
pertinent diagnosis noted was prostatitis versus coprostate.  

In a service treatment record of mid-March 2002, it was noted 
that the Veteran was being seen for followup of urinary 
retention.  According to the Veteran, he felt a need to void, 
but could not.  The pertinent diagnosis noted was rule-out 
epididymitis versus prostatitis.  

On May 22, 2002, the Veteran was seen at a service treatment 
facility with a complaint of testicular pain on the right 
side, in conjunction with testicular edema.  Reportedly, the 
Veteran's pain radiated up the right side of his back and 
into his right lower extremity.  When questioned, the Veteran 
indicated that his pain had started following three instances 
of catheterization with increased urgency and frequency.  The 
pertinent diagnosis noted was epididymitis.  

On March 17, 2003, during a period of active duty with the 
United States Army Reserves, the Veteran was seen with a 
request that he be referred to a urologist.  Reportedly, the 
Veteran had received treatment in the form of medication for 
severe prostatitis/epididymitis.  According to the Veteran, 
he had been in Honduras, where he was often in the "back 
country."  The pertinent diagnosis noted was 
prostatitis/epididymitis.  

On April 9, 2003, while still on duty with the United States 
Army Reserves, the Veteran was seen at a service medical 
facility, where there was noted a history of medical 
treatment resulting in urinary retention, necessitating 
repeated catheterizations, resulting in prostatitis, which 
currently "appeared resolved."  

In correspondence of mid-May 2003, an Air Force physician 
wrote that the Veteran had been evaluated in mid-March 2003 
for, among other things, resolving prostatitis.  According to 
the physician, the Veteran's problem had started while he was 
deployed in Honduras during the previous year.  More 
specifically, the Veteran had received treatment for 
prostatitis with intravenous antibiotics for three weeks, 
followed by oral antibiotics.  Reportedly, the Veteran's 
prostatitis began following a reaction to his medication, 
with the result that he could not urinate.  Accordingly, the 
Veteran required catheterization, and ended up getting 
prostatitis as a result of that procedure.  According to the 
physician, the Veteran had since been seen in followup by a 
urologist and treated with new medication, with the result 
that his prostatitis had apparently resolved.  However, the 
physician noted that prostatitis was a disorder which could 
become chronic or recurrent, with the result that the Veteran 
might require repeated treatment in the future.  

In Statements of Medical Examination and Duty Status dated in 
mid-June 2003, it was noted that, on March 7, 2003, while 
stationed in Honduras, the Veteran had experienced problems 
with urinary frequency, urgency, and pain, culminating in a 
diagnosis of benign prostatic hyperplasia with accompanying 
epididymitis, considered to have been incurred in the line of 
duty.  

The Board acknowledges that, following a VA general medical 
examination in July 2004, the Veteran's prostatitis was 
described as "asymptomatic."  However, other medical evidence 
is to the effect that the Veteran has experienced continuing 
problems with both prostatitis and epididymitis.  
Significantly, following a VA medical examination in March 
2008, the Veteran received a diagnosis of "chronic" 
prostatitis and epididymitis.  Moreover, in a Line of Duty 
Investigation dated in October 2009, it was noted that benign 
prostatic hyperplasia and epididymitis noted on March 7, 2003 
were considered to have been incurred in the line of duty.  

The Board has taken into consideration the Veteran's 
contentions regarding the nature and etiology of his current 
genitourinary disabilities, specifically, prostatitis and 
epididymitis.  Based on a review of the entire evidence of 
record, and, in particular, repeated episodes of treatment 
during periods of active duty and/or active duty for 
training, the Board is of the opinion that the Veteran's 
prostatitis and epididymitis as likely as not had their 
origin during those period or periods of active duty/active 
duty for training.  Accordingly, an award of service 
connection for chronic prostatitis and epididymitis is in 
order.  

Turning to the issue of service connection for a chronic left 
shoulder disability, the Board notes that, in a service 
treatment record of April 18, 2003, it was noted that the 
Veteran was a demobilizing Reservist who had been 
experiencing "some medical problems" while on active duty.  
Reportedly, the Veteran had been experiencing pain in his 
left arm from the shoulder down, such that he could rotate 
his arm, but it was "really sore."  According to the Veteran, 
he had been taking medication for this pain, which had not 
subsided.  Shortly thereafter, it was noted that the Veteran 
had previously mentioned the problem with his left arm at an 
appointment on April 9, 2003 (during a period of active 
duty).  Reportedly, the Veteran had originally been seen for 
his problem in Honduras, at which time he was told to 
followup at his demobilizing physical since they did not have 
the facilities there to take care of his problem.  When 
questioned, the Veteran indicated that his left shoulder 
condition had worsened since that time, and that, in his 
opinion, he required further evaluation.  

Very shortly thereafter, it was indicated that a line of duty 
determination had probably been done, but that, if not, an 
additional line of duty determination would be required.

On April 22, 2003, the Veteran was seen at a service medical 
facility for a complaint of left shoulder pain.  The clinical 
assessment noted at the time was tendinitis.  

In a service treatment record of September 10, 2003, the 
Veteran gave a history of left-sided radicular pain involving 
his left upper extremity which had been present for several 
months, but which had improved significantly over the past 
several months.  Significantly, service treatment records 
covering the period from September 2003 to April 2004 showed 
multiple episodes of physical therapy for the Veteran's left 
shoulder problems.  

The Board acknowledges that, following a VA general medical 
examination in July 2004, the examiner was of the opinion 
that the Veteran did not, in fact, suffer from a "separate 
and distinct" left shoulder disability, but rather that his 
left shoulder pain was "part and parcel" of the cervical 
spine disability.  Nonetheless, in a private treatment record 
of October 24, 2007, there was once again noted the presence 
of tendinitis in the Veteran's left shoulder.  Moreover, 
during the course of subsequent private treatment on January 
22, 2008 (during a period of active duty for training with 
the Untied States Army Reserves), the Veteran complained of 
pain in his left arm radiating from his neck down to his 
hand, such that he was unable to lift his left arm higher 
than the shoulder.  The pertinent diagnosis noted was left 
rotator cuff tear, for which the Veteran subsequently 
underwent surgery in the form of a subacromial decompression.  
Significantly, in a Statement of Medical Treatment and Duty 
Status dated in July 2009, it was noted that the Veteran had 
sustained a left shoulder injury or injuries beginning in 
1989 while parachuting as a member of the Special Forces and 
while participating in Civil Affairs Operations.  
Additionally noted was that the Veteran's left shoulder 
injury had been "made worse" by his duties in Iraq.  

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the Veteran's favor, the Board is of the 
opinion that the Veteran's current left shoulder disability 
did, in fact, have its origin during, or at the very least, 
was aggravated by, a period or periods of active duty and/or 
active duty for training.  Under the circumstances, a grant 
of service connection for a chronic left shoulder disability 
is in order.

In reaching this determination, the Board acknowledges that 
the Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  In that regard, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence VA will seek to provide; and (3) 
inform the Veteran about the information and evidence he is 
expected to provide.  VA must also make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  However, in light of the favorable 
determination contained herein, further development with 
respect to the VA's duties to notify and assist the Veteran 
with respect to his claims for service connection for a 
chronic left shoulder disability and prostatitis/epididymitis 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540 (1991).  


ORDER

Service connection for chronic prostatitis and epididymitis 
is granted.  

Service connection for a chronic left shoulder disability is 
granted.  


REMAND

In a rating decision of January 2009, the RO denied 
entitlement to service connection for chronic interstitial 
cystitis.  In October 2009 (slightly less than one year 
following notification to the Veteran of that denial of 
benefits), the Veteran voiced his disagreement with that 
denial of service connection.  The RO has yet to issue a 
statement of the case on that issue (SOC).  Thus additional 
development is needed.  See Manlicon v. West, 
12 Vet. App. 238 (1999) (when an appellant files a timely 
notice of disagreement and no SOC is issued, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of an SOC).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:  

Issue to the Veteran and his 
representative a SOC.  Accompanying that 
SOC should be notice to the Veteran of 
his appellate rights, and of the need to 
file a timely Substantive Appeal in order 
to perfect his appeal for service 
connection for chronic interstitial 
cystitis.  The SOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  If, and only if, the 
Veteran files a timely appeal, the issue 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


